DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 05/28/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may 



Claims 1-4, 10 and 22-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thei et al (US 2019/0363079 A1; hereafter Thei).



    PNG
    media_image1.png
    524
    673
    media_image1.png
    Greyscale

Regarding claim 1, Thei discloses a semiconductor device (Fig 4-5, Para [0028-0035]), comprising:
a first semiconductor structure (104b, Para [0028-0035]) comprising a processor ( semiconductor devices, Para [ 0032], 302b construed as processor ), an array of static  wherein the first semiconductor structure (104b, Para [0028-0035]) further comprises a peripheral circuit  ( Para [ 0027-0033]) configured to facilitate operations ( based on electrical connection) of the array of DRAM cells (devices 302a, capacitors,  as DRAM cells, Para [0027-0028])  in the second semiconductor structure ( Para [ 0027-0035]). 

Regarding claim 2,  Thei discloses the semiconductor device of claim 1, Thei further discloses wherein the first semiconductor structure comprises: a substrate ( substrate 106b, Para [ 0017]); the processor (semiconductor device 302b construed as processor) on the substrate (306); the array of SRAM cells (302b) on the substrate (106b) and outside of the processor (at least some of the die 302b are separated each other, Para [ 00028]); and the first bonding layer (132b) above the processor (302b) and the array of SRAM cells (302b). 
 
Regarding claim 3, Thei discloses the semiconductor device of claim 2, Thei further discloses wherein the second semiconductor structure (104a) comprises: the second bonding layer (132a) above the first bonding layer (132b); the array of DRAM cells (semiconductor device 302a construed as DRAM) above the second bonding layer (132a); and a semiconductor layer (semiconductor substrate layer 106a) above and in contact with the array of DRAM cells (semiconductor device 302a construed as DRAM).  

Regarding claim 4, Thei discloses the semiconductor device of claim 3, Thei further discloses further comprising a pad-out interconnect layer (Fig 5, element 158, Para [ 0030]) above the semiconductor layer ( element 106a).

Regarding claim 9, Thei  discloses the semiconductor device of claim 1, Thei further discloses wherein the first semiconductor structure (104b) comprises a first interconnect layer (162b) vertically between the first bonding layer (132b) and the processor (semiconductor devices, Para [ 0032], 302b construed as processor), and the second semiconductor structure (104a) comprises a second interconnect layer (162a) vertically between the second bonding layer (132a) and the array of DRAM cells (devices 302b, capacitors Para [0023]); and the processor  (semiconductor devices, Para [0032], 302b construed as processor) and the array of SRAM cells  (devices 302b, MOSFETS, Para [ 0028]) are electrically connected to the array of DRAM cells (semiconductor device 302a construed as DRAM) through the first and second 

Regarding claim 10, Thei  discloses the semiconductor device of claim 1, Thei further discloses wherein the array of SRAM cells (devices 302b, MOSFETS, Para [ 0023]) are distributed in a plurality of separate regions in the first semiconductor structure ( Fig 5).

Regarding claim 22, Thei discloses the semiconductor device of claim 1, Thei further discloses wherein the first semiconductor structure (104b) comprises a first interconnect layer (108b, Para [0017]) vertically between the first bonding layer (132b) and the processor (semiconductor devices, Para [0032], 302b construed as processor), and the second semiconductor structure (104a) comprises a second interconnect layer (108a, Para [ 0017]) vertically between the second bonding layer (132a) and the array of DRAM cells (devices 302a, capacitors, Para [0028]).  

Regarding claim 23, Thei discloses the semiconductor device of claim 22, Thei further discloses wherein the processor (semiconductor devices, Para [0032], 302b construed as processor) is electrically connected to the array of DRAM cells (devices 302a, capacitors, Para [0028]) through the first and second interconnect layers (108a/108b) and the first and second bonding contacts (132a/132b).  

Regarding claim 24, Thei discloses the semiconductor device of claim 22, Thei further discloses wherein the array of SRAM cells (devices 302b, MOSFETS, Para [ 0028]) are electrically connected to the array of DRAM cells  (devices 302a, capacitors, Para [0028])  through the first and second interconnect layers (108a/108b) and the first and second bonding contacts  (132a/132b).  
 
Regarding claim 25, Thei discloses the semiconductor device of claim 1, Thei further discloses wherein each DRAM cell comprises at least a transistor and a capacitor (devices 302a, capacitors, Para [0028]) 

Regarding claim 26, Thei discloses a semiconductor device (Fig 4-5, Para [0028-0035]), comprising:
a first semiconductor structure (104b, Para [0028-0035]) comprising a processor ( semiconductor devices, Para [ 0032], 302b construed as processor ), an array of static random-access memory (SRAM) cells (devices 302b, MOSFETS, Para [ 0028]), and a peripheral circuit ( Para [ 0027-0033]); a second semiconductor structure (104a, Para [0028-0035]) comprising an array of dynamic random-access memory (DRAM) cells (devices 302a, capacitors,  as DRAM cells, Para [0028]); and a bonding interface (Para [0028-0035], region134) jointing the first semiconductor structure (104b, Para [0028-0035]) and the second semiconductor structure (104a, Para [0028-0035]), wherein the peripheral circuit ( Para [ 0027-0033])  in the first semiconductor structure is configured to facilitate operations ( based on electrical connection) of the array of DRAM cells 
.  
Regarding claim 27, Thei discloses the semiconductor device of claim 26, Thei further discloses wherein the first semiconductor structure further comprises a first bonding layer (132b) comprising a plurality of first bonding contacts  (Fig 4,element 118a, Para [0028-0035]) in contact with the bonding interface (Para [0028-0035], region134).
  
Regarding claim 28, Thei discloses the semiconductor device of claim 26, Thei further discloses wherein the second semiconductor structure further comprises a second bonding layer 132a, Para [0028-0035]) comprising a plurality of second bonding contacts (Fig 4, Para [0028-0035], 118b) in contact with the bonding interface (Para [0028-0035], region134).  

Regarding claim 29, Thei discloses the semiconductor device of claim 26, Thei further discloses wherein the first semiconductor structure comprises: a substrate ( substrate 106b, Para [ 0017]); the processor (semiconductor device 302b construed as processor)  on the substrate (306); the array of SRAM cells (302b)  on the substrate (106b) and outside of the processor  (at least some of the die 302b are separated each other, Para [ 00028]); and a first bonding layer (132b) above the processor   (302b) and the array of SRAM cells ( Para [ 0027-0033]).  

Regarding claim 30, Thei discloses the semiconductor device of claim 29, Thei further discloses wherein the second semiconductor structure comprises: a second bonding layer (132a) above the first bonding layer 132b); the array of DRAM cells (semiconductor device 302a construed as DRAM) above the second bonding layer (132a); and a semiconductor layer above (semiconductor substrate layer 106a) and in contact with the array of DRAM cells (semiconductor device 302a construed as DRAM)..  

Regarding claim 31, Thei discloses the semiconductor device of claim 30, wherein the first semiconductor structure (104b) comprises a first interconnect layer (108b, Para [0017]) vertically between the first bonding layer (132b) and the processor (semiconductor devices, Para [0032], 302b construed as processor), and the second semiconductor structure (104a) comprises a second interconnect layer(108a, Para [ 0017]) vertically between the second bonding layer  (132a) and the array of DRAM cells (devices 302a, capacitors, Para [0028]). 
 
Regarding claim 32, Thei discloses the semiconductor device of claim 31, Thei further discloses wherein the processor (semiconductor devices, Para [0032], 302b construed as processor) is electrically connected to the array of DRAM cells (devices 302a, capacitors, Para [0028]) through the first and second interconnect layers (108a/108b) and the first and second bonding contacts (132a/132b).  
.  
Regarding claim 33, Thei discloses the semiconductor device of claim 31, Thei further discloses wherein the array of SRAM cells (devices 302b, MOSFETS, Para [ 0028])  are electrically connected to the array of DRAM cells (devices 302a, capacitors, Para [0028])  through the first and second interconnect layers (108a/108b) and the first and second bonding contacts (132a/132b).  

Regarding claim 34, Thei discloses the semiconductor device of claim 26, Thei further discloses wherein the array of SRAM cells (302b) are distributed in a plurality of separate regions ( Fig 5, in between regions 302b) in the first semiconductor structure  (104b, Para [0028-0035]).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Thei et al (US 2019/0363079 A1; hereafter Thei) in view of Graves-Abe et al (US 2014/0319694 A1; hereafter Graves).

Regarding claim 21, Thei discloses the semiconductor device of claim 3, But, Thei does not disclose explicitly wherein the semiconductor layer comprises single-crystal silicon. 
 In a similar field of endeavor, Graves discloses wherein the semiconductor layer comprises single-crystal silicon (Para [0021]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Thei in light of Graves teaching .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898